               Case 19-66546-lrc                       Doc 1        Filed 10/16/19 Entered 10/16/19 08:12:48                             Desc
                                                                     Petition Page 1 of 6
 Fill instills information to identify the case:

 United States Bankruptcy Court for the:

                            District of
                                          (State)                                                                        7019 OCT 16              _24: 01
 Case number (If known):                                         Chapter   17                                                                    unecx'-if this is an
                                                                                                                                                 amended filing




Official Form 201                                                       9 6 65 46
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                 04119

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-individuals, is available.




1. Debtor's name




2. All other names debtor used
   in the last 8 years
   Include any assumed names,
   trade names, and doing business
   as names




3. Debtor's federal Employer                               _
   Identification Number (EIN)



4. Debtor's address                           Principal place of business                                   Mailing address, if different from principal place
                                                                                                            of business


                                               Number
                                                               Stumr F
                                                               Street                                        Number      Street


                                                                                                             P.O. Box

                                                                                          3003p
                                               City                             State      ZIP Code          City                        State          ZIP Code

                                                                                                             Location of principal assets, if different from
                                                                                                             principal place of business

                                               County
                                                                                                             Number      Street




                                                                                                             City                        State          ZIP Code



5. Debtor's website (URL)


                                                      Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
6. Type of debtor
                                               U Partnership (excluding LLP)
                                               U Other. Specify:



Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                              page 1
                  Case 19-66546-lrc          Doc 1              Filed 10/16/19 Entered 10/16/19 08:12:48                                   Desc
                                                                 Petition Page 2 of 6
s Debtor                   bf I WrIVZ_                                                             Case number (il known)
                Name



                                       A. Check one:
 7. Describe debtor's business
                                       LI Health Care Business (as defined in 11U.S.C. § 101(27A))
                                       0 Single Asset Real Estate (as defined in 11U.S.C. § 101(518))
                                       LI Railroad (as defined in 11U.S.C. § 101(44))
                                       LI Stockbroker (as defined in 11U.S.C. § 101(53A))
                                       LI Commodity Broker (as defined in 11U.S.C. § 101(6))
                                           Caring Bank (as defined in 11U.S.C. § 781(3))
                                            one of the above


                                       B. Check all that app6r:

                                       0   Tax-exempt entity (as described in 26 U.S.C. § 501)
                                       0   Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                           § 80a-3)
                                       0   Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                          http://www.uscourts.qov/four-digit-national-association-naics-codes .



 8. Under which chapter of the         Check one:
    Bankruptcy Code is the
    debtor filing?                     0 Chapter 7
                                       LlyAapter 9
                                       Mr Chapter 11. Check all that apply
                                                      LI Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                                 insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                                )101/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11U.S.C. § 101(510). If the
                                                                 debtor is a small business debtor, attach the most recent balance sheet, statement
                                                                 of operations, cash-flow statement, and federal income tax return or if all of these
                                                                 documents do not exist, follow the procedure in 11U.S.C. § 1116(1)(B).

                                                                 A plan is being filed with this petition.

                                                                 Acceptances of the plan were solicited prepetition from one or more classes of
                                                                 creditors, in accordance with 11U.S.C. § 1126(b).

                                                            0    The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                 Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                 Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Ruing
                                                                 for Bankruptcy under Chapter // (Official Form 201A) with this form.

                                                            0    The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                 12b-2.
                                       LI Chapter 12

 9. Were prior bankruptcy cases
    filed by or against the debtor
    within the last 8 years?           U Yes. District                                      When                        Case number
                                                                                                   MM / DD/YYYY
     If more than 2 cases, attach a
     separate list.                              District                                   When                        Case number
                                                                                                   MM / DD / YYYY

 3.0. Are any bankruptcy cases         UKo
      pending or being filed by a
      business partner or an           U Yes. Debtor                                                                    Relationship
      affiliate of the debtor?                   District                                                              When
     List all cases. If more than 1,                                                                                                   MM / DD / YYYY
     attach a separate list.                     Case number, if known


   Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 2
              Case 19-66546-lrc           Doc 1        Filed 10/16/19 Entered 10/16/19 08:12:48                                   Desc
                                                        Petition Page 3 of 6
Debtor
            Name
                   L, L     YDY     ei1A-z-                                              Case number (if known)



it Why is the case filed in this     Check all that apply:
   district?
                                     la:ebtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                        immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                        district.

                                     U A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or have     ‘121
    possession of any real
                                     U Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property or personal property
    that needs immediate                      Why does the property need immediate attention? (Check all that apply.)
    attention?
                                              U It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                 What is the hazard?

                                             U It needs to be physically secured or protected from the weather.
                                              U It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                attention (for example, livestock, seasonal goods, meat, dairy, produce, or securitles-related
                                                assets or other options).

                                              U Other



                                              Where is the property?
                                                                        Number          Street




                                                                        City                                              State      ZIP Code


                                              Is the property insured?

                                              U No
                                              U Yes. Insurance agency

                                                       Contact name

                                                       Phone




          Statistical and administrative information



13.Debtor's estimation of           Check one:
   available funds                  U Funds will be available for distribution to unsecured creditors.
                                    U After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                     4649                             U 1,000-5,000                               U 25,001-50,000
14.Estimated number of
                                    U 50-99                           U 5,001-10,000                              U 50,001-100,000
   creditors
                                     U 100-199                        U 10,001-25,000                             121 More than 100,000
                                    U 200-999


                                    F
                                        $1-$50,000                       $1,000,001-$10 million                      $500,000,001-$1 billion
15. Estimated assets
                                          0,001-$100,000                 $10,000,001-$50 million                  C:1 $1,000,000,001-$10 billion
                                          00,0014500,000                 $50,000,001-$100 million                    $10,000,000,001-$50 billion
                                        $500,001-$1 million              $100,000,001-$500 million                U More than $50 billion


 Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
               Case 19-66546-lrc              Doc 1          Filed 10/16/19 Entered 10/16/19 08:12:48                                   Desc
                                                              Petition Page 4 of 6
Debtor                Y- Bo\thyt__                                                            Case number (if known)
             Name


                                            $0-$50,000                         $1,000,001-$10 million                       $500,000,001-$1 billion
16. Estimated liabilities               th50,001-$100,000                      $10,000,001-$50 million                      $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                     $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                U More than $50 billion




Mr         Request for Relief, Declaration, and Signatures



WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of        •   The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
   authorized representative of
                                            petition.
   debtor

                                        •   I have been authorized to file this petition on behalf of the debtor.


                                        •   I have examined the information in this petition and have a reasonable belief that the information is true and
                                            correct.


                                        I declare under penalty of perjury that the foregoing is true and correct.

                                            Executed on




                                            Signaturea6thozed representative of debtor                   Printed name

                                            Title (-1) 104-11/ &P




is. Signature of attorney
                                                                                                         Date
                                            Signature of attorney for debtor                                           MM   /DD / YYYY




                                            Printed name

                                            Firm name

                                            Number         Street

                                            City                                                            State            ZIP Code


                                            Contact phone                                                   Email address




                                            Bar number                                                      State




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page
       Case 19-66546-lrc   Doc 1   Filed 10/16/19 Entered 10/16/19 08:12:48   Desc
                                    Petition Page 5 of 6

U. S. BANKRUPTCY COURT / NORTHERN DISTRICT OF GEORGIA / ATLANTA DIVISION

RECEIPT #01258992 (RS) OF 10/16/2019


ITEM    CODE    CASE           QUANTITY                       AMOUNT   BY

   1     11IN   19-66546              1                       $ 0.00   Currency
                Judge - unknown at time of receipt
                Debtor - LIL BRITCHEZ


TOTAL:                                                        $ 0.00


FROM: Lil Britchez
      #103-106
      7105 Stonecrest Pkwy
      Lithonia, GA 30038




                                     Page 1 of 1
                   Case 19-66546-lrc                Doc 1      Filed 10/16/19 Entered 10/16/19 08:12:48 Desc
   Case Number: 19-66546                                        PetitionLilPage
                                                               Name:            6 of 6
                                                                            Britchez                Chapter:                                      11

Please submit the following original documents to the Court for filing so that the case will proceed timely. If you would like to have a filed-
stamped copy of the documents, please submit an extra copy along with a self-addressed stamped envelope.

El Individual - Series 100 Forms                                                              •    Non-Individual - Series 200 Forms

MISSING DOCUMENTS DUE WITHIN 7 DAYS                                                            Petition Deficiencies:
El Complete List of Creditors (names and addresses of all creditors)                           O Last 4 digits of SSN
0 Pro Se Affidavit (due within 7 days, signature must be notarized,                            O Address 0 County
or witnessed by a Court Intake Clerk, accompanied by a picture I.D.)                           O Type of Debtor
0 Signed Statement of SSN (due within 7 days)                                                  O Chapter
                                                                                               0 Nature of Debts
    MISSING DOCUMENTS DUE WITHIN 14 DAYS                                                       O Statistical Estimates
    El Statement of Financial Affairs                                                          O Venue
 'El Schedules: A/B D El F G H                                                                 O Attorney Bar Number
  tEl Summary of Assets and Liabilities
     El Declaration About Debtor(s) Schedules                                                                       Case filed via:
    0 Attorney Disclosure of Compensation                                                           Intake Counter by:
    0 Petition Preparer's Notice, Declaration and Signature (Form 119)                                O Attorney
   /
  t Disclosure of Compensation of Petition Preparer (Form 2800)                                       O Debtor - verified ID
    iU Chapter 13 Current Monthly Income
                                                                                                      tEl Other-copy of ID: Rodney A Daniel 404-563-
  dChapter 7 Current Monthly Income                                                               4547
{,
     LJ Chapter 11 Current Monthly Income
        Certificate of Credit Counseling (Individuals only)                                       0 Mailed by:
       ,Pay Advices (Individuals only) (2 Months)                                                    O Attorney
        Chapter 13 Plan, complete with signatures (local form)                                       O Debtor
        Corporate Resolution (Business Ch. 7 & 11)                                                   O Other:

  Ch.11 Business                                                                                              History of Case Association'
      20 Largest Unsecured Creditors
   F1 List of Equity Security Holders                                                             Prior cases within 2 years: n/a
 .1S1 Small Business - Balance Sheet •
 ,E1 Small Business - Statement of Operations
   E1‘Sma1l Business - Cash Flow Statement                                                        Signature:
      Small Business - Federal Tax Returns                                                        Acknowledgment o1ceipt of check list

 MISSING DOCUMENTS DUE WITHIN 30 DAYS
   Statement of Intent — Ch. 7 (Individuals only)

Official and Local Bankruptcy Forms arc available on the Court's website at: www.ganb.uscourts.gov. If filing bankruptcy without an
attorney, please read the information regarding Filing Bankruptcy without an Attorney at: www.uscourts.gov/services-forms/banlcruptcy/filing-
without-attorney.

FILING FEE INFORMATION - if the required filing fees are not paid in full at the time of case filing, an Order will be forthcoming:
       El Paid $ 0      E 2g-Order Granting         0 3g-Order Granting 10 days ($75 due within 10 days)
       LI 2d-Order Denying with filing fee of $_____ due within 10 days 0 IFP filed (Ch.7 Individuals Only)
       0 No Application to Pay in Installments, Order Regarding Unpaid Case Filing Fee.

                   You may mail documents and filing fee payments (no personal checks accepted - cashier's check or money orders only) to the address below.
                            All fee payments and documents filed with the Court must show the debtor's name and bankruptcy case number.
                                     **Failure to Comply may result in the dismissal of your case.**
                                                    UNITED STATES BANKRUPTCY COURT
                                                      75 Ted Turner Drive, SW, Room 1340,
                                                             Atlanta, Georgia 30303
                                                                 404-215-1000

Intake Clerk: R.Smith                        Date: 10/16/19                         Case Opener:                                       Date:
